DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2007/0255566).

Nguyen teaches:

1. An interaction control apparatus comprising:
an interaction progress controller that causes an utterance to be made  (prompt [0014])
in one or a plurality of understanding action request positions (slots [0014]) on the basis of utterance text that has been divided in the one or the plurality of understanding action request positions (enabled slots as in [0015]), the utterance inducing a user to perform an understanding action  (repeating the outputting, receiving, processing and filling for any unfilled slots in the segment until all slots in the segment of slots are filled, [0014)), and that controls a next utterance on the basis of a result of detecting the understanding action and the utterance text (repeating the outputting, receiving, ).
Regarding claim 17, the method claim is substantially similar and is rejected likewise.

2. The interaction control apparatus according to claim 1, wherein in a case where the understanding action performed by the user is an affirmative action, the interaction progress controller causes next words that have not yet been uttered of the utterance text to be uttered (The user's response is then recognized by the speech engine at block 1801. If the user's response does not begin with an accept or cancel phrase, i.e., a yes or no lead, as determined at decision block 1802, the user's response is processed as in the case of the normal mode described above, [0078] – normal mode is described in [0077]).

3. The interaction control apparatus according to claim 1, wherein in a case where the understanding action performed by the user is a negative action, the interaction progress controller causes an utterance made most recently to be made again ( If the user response is a negative user response without a correction, the system may clear the slot values accepted in the previous exchange, play a message such as “Sorry, let's try that again,” and repeat the previous exchange at block 1804. [0078]).


12. The interaction control apparatus according to claim 1, further comprising:
an understanding action request position detector that detects, as each of the one or the plurality of understanding action request positions, a position where a sentence in sentences of the utterance text is not concluded (see [0014] wher the system continues with prompts until all slots are filled).

.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of Kronenberg  (US 20070033053).

Kronenberg teaches:
Regarding claim 4. The interaction control apparatus according to claim 1, wherein the interaction progress controller controls an utterance based on the utterance text in such a way that, as a response 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Kronenberg’s user dynamic system to save expert users time when using the system.

8. The interaction control apparatus according to claim 1, wherein in a case where an utterance based on the utterance text is stopped in a middle, the interaction progress controller controls an output of report information including the utterance text (barge-in capable system as in [0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Kronenberg’s user dynamic system to save expert users time when using the system.



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of Kronenberg  (US 20070033053).
Nguyen (US 2007/0255566) in view of O’Sullivan (US 5,492,608)
5. The interaction control apparatus according to claim 1, wherein the interaction progress controller controls an utterance based on the utterance text in such a way that, as a response time of an affirmative understanding action performed by the user is reduced, an utterance speed is increased (see the increase formula as in col. 6, ll. 12-44).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of McAllister (US 20070258572).
McAllister teaches:
7. The interaction control apparatus according to claim 1, wherein in a case where the understanding action performed by the user is not detected within a prescribed time period, the interaction progress controller causes an utterance made most recently to be made again or causes an utterance requesting the understanding action to be made (repeat chance as in [0044]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with McAllister’s user dynamic system to allow users to correct themselves when using the system.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of Chino (US 5,761,637).
Chino teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Chino’s user dynamic system for more natural sounding speech.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of Caskey et al (US20060247931).

Caskey teaches:
11. The interaction control apparatus according to claim 1, wherein the interaction progress controller causes an utterance inducing the understanding action to be made by giving a pause in each of the one or the plurality of understanding action request positions (pause is inserted after each value spoken by the system, [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Caskey’s user prompt method to give users enough time to react after they hear the value.



Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2007/0255566) in view of Mirkovic et al (US20060271364).
Mirkovic teaches:
13. The interaction control apparatus according to claim 12, wherein the understanding action request position detector detects, as each of the one or the plurality of understanding action request positions, a position based on a modification relationship with a predicate clause of the sentences of the utterance text (see the matched predicate clause as in [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Mirkovic’s dialog move classification method to improve chances of find and appropriate dialog move operation for the input utterance.

14. The interaction control apparatus according to claim 13, wherein the understanding action request position detector detects, as the one or the plurality of understanding action request positions, respective positions between a plurality of bunsetsus or phrases serving as an object case, the plurality of bunsetsus or phrases modifying an identical predicate clause in the sentences of the utterance text (see the matched predicate clause as in [0120]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Mirkovic’s dialog move classification method to improve chances of find and appropriate dialog move operation for the input utterance.


15. The interaction control apparatus according to claim 13, wherein the understanding action request position detector detects, as each of the one or the plurality of understanding action request positions, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Nguyen’s dialog system with Mirkovic’s dialog move classification method to improve chances of find and appropriate dialog move operation for the input utterance.

Allowable Subject Matter
Claims 6, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659